Citation Nr: 0826251	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  96-09 318	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for numbness and 
neuropathy of the right arm due to trauma in February 1979.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of right elbow fracture.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law




WITNESSES AT HEARING ON APPEAL

Veteran's Spouse and Physician


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  

This appeal arises from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) issued a decision in 
November 2004 denying the veteran's claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In August 
2006, the Court vacated the November 2004 decision of the 
Board and remanded the veteran's claims to the Board for 
further proceedings consistent with the Court's order.  

A December 2007 rating decision denied service connection for 
numbness, neuropathy of the right arm due to trauma and 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a right elbow 
fracture, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for chronic bilateral hand pain, numbness, tingling 
and weakness.  In March 2008 the veteran submitted a notice 
of disagreement with the denial of service connection for 
numbness, neuropathy of the right arm due to trauma and the 
denial of the request to reopen the claim for service 
connection for a right elbow fracture.  When the veteran has 
initiated appellate review by submitting a notice of 
disagreement and VA has not issued a statement of the case to 
the veteran, the Board must remand the claim for a statement 
of the case to be issued.  Manlincon v. West, 12 Vet App. 238 
(1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11  Vet. App. 268 (1998) the Court held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  In its August 2006 Order the Court 
found the Board had failed to ensure compliance with the 
development ordered by the Board in the November 1999 remand.  
The Board had ordered the veteran be examined by a "panel of 
two psychiatrists" and that each should conduct a 
"separate" examination.  The veteran was afforded a VA 
examination in May 2004.  The examination report was signed 
by two psychiatrists.  The Court found that the November 1999 
remand order was not complied with since the veteran was not 
afforded two separate examinations.  The claim must be 
remanded to afford the veteran the required examinations.  

The Court also noted that the veteran has asserted he was 
assaulted in service and that caused him to develop post-
traumatic stress disorder.  In such cases, the Court noted 
that credible sources supporting a stressor may include 
sources other than the service records, as set out in 
regulations.  See 38 C.F.R. § 3.304(f)(3) (2007) (effective 
March 7, 2002, essentially codifying certain M21 manual 
provisions); Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in PTSD personal assault cases).  The veteran should be 
provided notice in accordance with 38 C.F.R. § 3.304(f)(3).  

As noted in the Introduction above, the veteran has submitted 
a timely notice of disagreement to the RO's decision denying 
service connection for numbness, neuropathy of the right arm 
due to trauma and a right elbow fracture.  The claims folder 
does not contain a statement of the case issued to the 
veteran by VA as to those issues.  Accordingly, the Board 
must remand those claims to the RO for issuance of a 
statement of the case on those issues, and to give the 
veteran an opportunity to perfect an appeal by thereafter 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED for the 
following development:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since May 2004 for his 
psychiatric disorder.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  VA should write the veteran a letter 
outlining the alternative sources of 
evidence which he may submit to verify 
his claimed in-service stressor as 
required by 38 C.F.R. § 3.304(f)(3).  VA 
should forward a VA Form 21-087a, 
Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal 
Trauma to the veteran to solicit details 
of his claimed in-service stressors.  
This should include the location where 
the incident took place, the approximate 
date (within a two month time period) of 
the incident and the unit of assignment 
at the time the stressful event occurred, 
and the full names of any other 
individuals involved or who witnessed the 
event.  The veteran should be informed 
that failure to provide sufficient 
details may result in his claimed in-
service stressors being unverifiable and 
his claim being denied.  If the veteran 
fails to respond or submits insufficient 
evidence to provide a basis of research, 
VA shall make a formal finding of such.    

3.  Next, as ordered by the Court, the 
veteran should be scheduled for VA 
psychiatric examinations by two 
psychiatrists, neither of whom have 
previously examined him.  Each 
psychiatrist should conduct a separate 
examination and the claims folder should 
be made available to them in conjunction 
with their examinations.  If 
administratively feasible, a single 
report should then be prepared, which 
should note that each had separately 
examined the veteran.  (If a single 
report is not possible, individual 
reports may be prepared.)  In any event, 
the examiners are asked to include a 
detailed account of all pathology found 
to be present and diagnose all current 
psychiatric disorders, specifically 
noting whether the veteran's symptoms 
meet the criteria for diagnosis of PTSD.  
If a diagnosis of PTSD is appropriate, 
the examiners should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  Moreover, for each disorder 
diagnosed the psychiatrists are asked to 
answer the following:

Is it at least as likely as not (50 
percent probability) that currently 
diagnosed psychiatric disability began in 
service or was caused by an incident in 
service?  

If the diagnoses include a psychotic 
disorder, the psychiatrists are asked to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability) the psychotic disorder began 
in service or during the initial post 
service year?  

The psychiatrists are requested to 
explain the reasons for all opinions 
provided with specific references to any 
supporting clinical data.  Likewise, if 
the examiners reach different 
conclusions, an explanation to account 
for such differences should be provided.  

4.  The appellant should be provided a 
statement of the case which includes the 
issues of service connection for 
numbness, neuropathy of the right arm due 
to trauma and whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a right 
elbow fracture and notice of all relevant 
actions taken on the claim.  This should 
include informing the veteran of the 
basis for the former denial of his claim 
for service connection for residuals of a 
right elbow fracture as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  An 
appropriate period of time should be 
allowed for response.  

5.  The claim for service connection for 
a psychiatric disorder, including PTSD, 
should be re-adjudicated.  If the benefit 
sought on appeal remains denied the 
veteran and his attorney should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

